Citation Nr: 1114076	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  04-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a heart disorder, claimed as an irregular heartbeat.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a June 2002 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Los Angeles, California RO.  In a decision issued in December 2006, the Board (in pertinent part) denied the Veteran's claim of service connection for a heart disorder, claimed as an irregular heartbeat.  He appealed that decision to the Court.  In November 2008, the Court vacated the December 2006 Board decision as to service connection for a heart disorder, and remanded the matter for readjudication consistent with the Court's memorandum decision.  In March 2010, the Board remanded the case for additional development in accordance with the memorandum decision.


FINDING OF FACT

The Veteran is not shown to have a heart disorder, to include an irregular heartbeat.


CONCLUSION OF LAW

Service connection for a heart disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication, as a June 2001 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In March 2010, the Board noted that during the pendency of this appeal, the Court had issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that under the VCAA a Veteran must also be notified of the criteria for establishing a disability rating or the effective date of an award, and instructed the RO to provide the Veteran with such notice.  The Veteran was sent a new VCAA notice letter in March 2010; however, it does not provide the notice required by Dingess/Hartman, and there is no other communication to the Veteran from the RO providing the specific notice requested.  Ordinarily, this would be cause for remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board finds that here the lack of such notice is not prejudicial to the Veteran, as rating and effective date criteria have no significance unless the claim is allowed, and this decision does not do so.  See Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-91.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-06 (2009) (except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful VCAA notice error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent, available postservice treatment records have been secured for the record.  He was afforded a VA examination in January 2002, which (for reasons discussed below) the Court found inadequate.  Pursuant to the Court's November 2008 memorandum decision, the Board remanded this matter in March 2010 for another examination, and requested that it be conducted by a cardiologist.  The Veteran was afforded another VA examination in August 2010; it was conducted by a cardiology physician assistant.  Although the examination was not conducted by a cardiologist, a review of the examination report shows that the examination was thorough, the findings reported were detailed, and the opinions offered were responsive to the questions posed.  As the examination was by a healthcare professional (who presumably has sufficient training and medical expertise to be qualified to conduct it, and to provide the opinions sought), as the medical questions posed were not so complex as to be beyond the competence of a non-physician, as there is no conflicting medical evidence, and as the examiner thoroughly explained the rationale for the opinions given, the Board finds that there has been substantial compliance with the remand directives, and a remand of the matter for strict compliance with the terms of the remand is not required.  See Stegall, 11 Vet. App. at 271; see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1)); Dyment v. West, 13 Vet. App. 141, 145- 46 (1999); aff'd 287 F.3d 1377, 1383-84 (Fed. Cir. 2002) (substantial, and not strict compliance with a Board remand is necessary).  Significantly, the Veteran has not alleged that the August 2010 VA examination was less than adequate.  

In a statement received in January 2011, the Veteran indicated he had additional information or evidence to submit in support of his appeal, and requested that VA wait the full 30 days before proceeding with his claim.  No evidence was received from the Veteran during that 30 day period, and his case was returned to the Board.  The Board notes that in the January 2011 statement, he indicated there were outstanding VA treatment records to be obtained.  While VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency, under 38 C.F.R. § 3.159(c)(2), VA may end its efforts to obtain records from a Federal department or agency when it concludes that the records sought do not exist or that further efforts to obtain them would be futile.  As is discussed below, an exhaustive search was conducted for the records identified by the Veteran and they are not available.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran alleges he was given a diagnosis of irregular heartbeats shortly after his separation from service, and that such disability is the result of his service.  However, the threshold matter that must be established here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., a heart disorder.  The record does not include any competent evidence of a current diagnosis of a heart disorder, to include a disability manifested by irregular heartbeats.

The Veteran's STRs show that in a report of medical history prepared prior to enlistment, he reported shortness of breath.  On September 16, 1968 service entrance physical examination, clinical evaluations of the Veteran's heart and vascular system were normal.  The Veteran followed this examination with letters from his private chiropractor and physician.  P.M., D.C. stated that the Veteran "[had] been given pulmonary and cardiac auscultation and percussion examinations.  There [were] essentially normal sounds in all fields.  No abnormal form was observed."  Dr. M.R. stated that the Veteran's "heart and lung [were] normal," and that there was no sign of asthma.  A September 30, 1968 notation on the Veteran's report of service entrance physical examination states that he does not have a history of asthma and is accepted for service.

In May 1969, the Veteran complained of coughing and breathing troubles; he thought he might have asthma.  On examination, his chest was clear to auscultation and percussion, and his heart had normal sinus rhythm with no murmurs.  Questionable allergic rhinitis was assessed.   In October 1969, he complained of shortness of breath for three to four days.  He reported a history of hyperventilation and other complaints that were thought to be somatic in nature.  His chest was symmetrical and clear to percussion and auscultation; he had exaggerated inspiration.  The impression was unknown, and the Veteran was urged to go to the mental health clinic.  On October 1969 service separation examination, clinical evaluations of the Veteran's heart and vascular system were normal.  A chest X-ray was also normal.  There were no pertinent notations in the associated medical history report.

Because the Veteran alleges he was told he had an irregular heartbeat and received treatment for such between 1970 to 1974 at West Los Angeles, Brentwood, and/or Wadsworth VA medical centers (VAMCs), exhaustive efforts were undertaken to locate the records identified by the Veteran, and were unsuccessful.  

December 1982 to April 1988 VA treatment records show that in December 1982, the Veteran was seen in the emergency room for complaints of chest pain that radiated to the back, and mild shortness of breath.  The diagnosis was pericarditis.  In June 1984, he complained of shortness of breath with chest tightness, general malaise/weakness.  A hospital summary reflects that he was admitted for three days to rule out pericarditis, and that he had a questionable cardiac history.  The Veteran reported he had been told in the past that he had irregular heartbeats.  He also reported two prior episodes of pericarditis, in 1981 and 1982, and that he had been told the etiology was viral.  On cardiac examination, the Veteran was found to have an early pre-systolic sound that was not consistent with a rub.  Chest X-rays were interpreted as suggestive of an infiltrate.  The assessment was that the symptoms were suggestive of recurrent pericarditis and that the etiology was likely viral.  A problem list notes the onset of viral syndrome in June 1984 with such problem noted in October 1987, and a history of pericarditis reported in October 1987. 

June 2000 to June 2001 VA treatment records are silent for any complaints, findings, treatment, or diagnoses relating to the heart.

On January 2002 authorized cardiology VA examination, the Veteran reported that he had an irregular heart beat diagnosed initially in 1970, and that he had not experienced any abnormal rhythm since 1975.  It was noted that he had a reported history of pericarditis in 1981 and 1984.  After clinical evaluation, and following diagnostic studies that included a stress test and a chest X-ray, interpreted as showing no pneumonic infiltrates, the VA examiner opined that there was no pathology to render a cardiac diagnosis.
In December 2006, the Board found that the foregoing evidence failed to show that the Veteran had a current heart disorder, to include a disability manifested by irregular heartbeats, and denied his claim of service connection.  The Court's December 2008 memorandum decision found that the Board failed to discuss January 2002 chest X-ray results that noted the Veteran's heart "could be slightly enlarged" and further noted that there was "suggestion of an element of mild early vascular congestion" and a "somewhat unfolded" aorta from early atherosclerotic changes.  [Notably, the chest X-ray identified by the Court was completed in association with the January 2002 VA examination, and was reported by the examining cardiologist as showing no pneumonic infiltrates (see above).]  Accordingly, the Board remanded the Veteran's claim so that he could identify the providers of any additional treatment he had received for a heart disability, and to afford him another VA examination.  

December 2004 to August 2010 VA treatment records show that the Veteran receives routine follow-up care for a variety of chronic medical problems, which include: inguinal hernia, nephrolithiasis, hyperthyroidism, prostatitis, atypical chest pain, diverticulosis, depressive disorder, hypertension, hypercholesterolemia, allergic rhinitis, arthralgia of the shoulder, and benign hypertrophy of the prostate.  They are silent for any complaints, findings, treatment, or diagnoses relating to the heart.  In July 2010, it was noted that the Veteran had been experiencing intermittent atypical chest pain since January 2008, and that a May 2009 echocardiogram had been normal.  A physical examination of the heart demonstrated regular rhythm and rate, and normal first heart sound and second heart sound.

On August 2010 VA examination, the Veteran reported having a history of irregular heartbeats that did not exist prior to service.  He stated that when he was in service, he was told he had a heart problem "normally seen in older people."  His last episode of irregular heartbeats occurred in 1978, and he described it as a "pounding, shaking my body from side to side," experience.  He did not know the name of this "heart problem," and when questioned about the possible terms he may have heard in the past regarding this problem (i.e., tachycardia, atrial fibrillation, atrial flutter) he stated that none of them sounded familiar.  He denied any current problems.
On physical examination of the cardiac system, the Veteran's point of maximal impulse was not displaced, he demonstrated regular rhythm and rate, and he had normal first heart sound and second heart sound.  There were also no murmurs, rubs, or gallops present.  A treadmill perfusion study and electrocardiogram study were performed; the results were normal.  A prior March 2010 chest X-ray and June 2009 echocardiogram study were reviewed and found to be within normal limits.  After reviewing the Veteran's claims file and based upon the foregoing evidence, the examiner opined that the Veteran did not have a heart disease disorder, to include a disability manifested by irregular heartbeats.  He explained:

A definitive heart disease order manifested by irregular heart beats would be diagnosed as the result of documented cardiac tests/procedures such as a 24-hour Holter Monitor, Event monitor, rhythm strip or 12-lead EKG.  Other than [the Veteran's] oral history which has been repeated in his medical charts since his original complaint in 1970, there are no current or previous (dating back to the time of original "diagnosis" in 1970) cardiac tests/procedures to demonstrate a heart disease disorder manifested by irregular heart beats.

The examiner also, as requested by the Court, reviewed the January 2002 chest X-ray and explained why the findings noted therein did not represent a current cardiac disability.  He indicated that the fact that the Veteran's heart "could be slightly enlarged" was not clinically significant, and stated that the only finding of significance in the chest X-ray report was that there was "an element of mild early vascular congestion."  However, he also stated that this finding suggested only that the Veteran may have needed further work-up to determine whether any of the symptoms for which he complained at that time (i.e., shortness of breath) were related to that finding.  As for the finding that the Veteran had a "somewhat unfolded" aorta from early atherosclerotic changes, the examiner stated this was "not concerning."  He explained that early atherosclerotic changes can be seen in persons as early as in late childhood to pre-adolescence, and therefore it is a benign finding of no consequence.

The sum of the evidence clearly establishes that the Veteran does not have a current heart disorder, to include a disability manifested by irregular heartbeats.  While pericarditis was suspected in the 1980s, no evidence has been submitted to show that it is related it to the Veteran's service (it was considered viral in origin, and the viral syndrome onset was reported to be in the 1980s), and furthermore, there is no evidence of such disease at present.  The Veteran has not submitted any competent (medical) evidence that he has a current heart disorder, nor has he identified any treatment provider whose records would show such a disorder (notably, with respect to any 1970-74 records which could not be located, such records would not show a current heart disorder).  The Board notes with significance that the Veteran has indicated that his last episode of irregular heartbeats occurred in 1978, and he has not had any problems since.  See Hickson, supra.

While the Veteran is competent to testify as to symptoms he experiences, such as irregular heartbeats, and he may be sincere in his belief that such symptoms represent a heart disorder that is related to service, his expressions of such belief have little, if any, probative value.  The diagnosis of a heart disorder is a complex medical question not capable of resolution by mere lay observation; it requires medical expertise.  The Veteran is a layperson with no medical training; he has not provided any treatment records/clinical data to support his opinion; he does not cite to any medical texts or treatises to support his self-diagnosis and/or theory of causation; and he does not offer any explanation of rationale for his opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court.).

Without any competent evidence of a current heart disorder, the Veteran has not satisfied the threshold legal requirement for establishing service connection for such disability.  There is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, the claim must be denied.




ORDER

Service connection for a heart disorder, claimed as irregular heartbeat, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


